Citation Nr: 9927735	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-27 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a lower back disorder.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from October 
1975 to March 1976.  He thereafter had periods of inactive 
duty training as a member of a Reserve unit, including a 
period from November 6 to November 7, 1976, when he sustained 
a back injury.  He was thereafter found to be entitled to 
disability pay and allowances from November 8, 1976, through 
January 7, 1977.  He was discharged from the Reserves in 
March 1978 due to disability.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
October 1995 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

The veteran filed his original application for VA 
compensation benefits in June 1979.  An August 1980 decision 
by the RO denied the veteran's claim, finding that the 
evidence did not warrant a grant of service connection for 
lower back strain.

In August 1995, the veteran filed a request to reopen his 
claim.  The RO found that new and material evidence to reopen 
his claim had not been submitted, and denied the veteran's 
request in October 1995.  The veteran appealed the RO's 
decision, and VA examinations were conducted during the 
pendency of the appeal.  The RO reviewed and considered the 
VA examinations, and continued the denial of the veteran's 
claim in its October 1998 supplemental statement of the case.  

In its supplemental statement of the case, the RO reopened 
the veteran's case and considered all the evidence of record, 
including medical records from VA examinations in 1996 and 
1998, and a May 1996 statement of his private physician, D. 
M. Hopwood, M.D.  The Board concurs that new and material 
evidence is of record, and concludes that the RO properly 
proceeded with a merits determination in the supplemental 
statement of the case.  Thus, the Board finds that the issue 
now before it on appeal is whether entitlement to service 
connection for a lower back disorder is warranted. 

Additionally, the Board notes that the veteran was scheduled 
for a personal hearing before a Member of the Board in 
Phoenix, Arizona, and given notice of the date and time 
thereof.  However, the veteran failed to appear for the 
hearing, and there is no indication of record that he 
requested a postponement of said hearing.  Thus, this appeal 
continues as though the veteran's request for a hearing had 
been withdrawn.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  In June 1976, the veteran suffered an industrial injury 
to his lower back as a result of lifting heavy objects.

3.  The veteran reinjured his lower back in November 1976 
while on inactive duty training, and chronic lower back pain 
was diagnosed.

4.  In December 1977 a service department Physical Evaluation 
Board diagnosed chronic back strain and determined that said 
disability existed prior to enlistment but was aggravated by 
the veteran's November 1976 lower back injury; the veteran 
was found to be entitled to a 10 percent disability rating.

5.  The veteran's current lower back disorder cannot be 
reasonably dissociated from the chronic lower back strain 
which is documented in the service medical records.


CONCLUSION OF LAW

The veteran's lower back disorder was aggravated by service.  
38 U.S.C.A. §§ 101(24), 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In October 1975, the veteran noted on his 
medical report at induction that he never had recurrent back 
pain; or any bone, joint, or other deformity.  His induction 
examination was negative for any findings of a lower back 
disorder.  Service medical records reflect that, from June 
1976 to September 1976, the veteran reported to a military 
medical clinic on several occasions with complaints of lower 
back pain.  Service records indicate that his lower back pain 
was the result of an injury incurred when the veteran injured 
his back while moving air conditioner compressors in June 
1976.  The service physician noted lumbosacral strain as a 
possible diagnosis.  Service records further reflect that the 
veteran was not on active duty in June 1976.

The veteran was also treated by a private physician from 
August 1976 to October 1976, and letters from that physician 
reflect that the veteran was treated for a lumbosacral strain 
incurred in June 1976.

Service records show that while the veteran was on inactive 
duty for training on November 7, 1976, he sustained an 
injury, diagnosed as chronic back strain, and that he was 
found to be entitled to disability pay and allowances for the 
period from November 8, 1976, through January 7, 1977.  
Service medical record reflect that the veteran injured his 
lower back in November 1976 when he was moving large pieces 
of chain link fence.  Service medical records dated in 
November 1976 reflect that the veteran moved around with 
difficulty, and increased lordosis was noted.  The veteran 
was found to have limited range of motion in his back, and 
paraspinous spasm was found.  It was also noted that the 
veteran's back made a "loud pop" during examination.  In 
December 1976, a service examiner again found limited range 
of motion of the veteran's back and spasm in his lower back 
muscles, and observed that the veteran's lumbosacral strain 
was slowly resolving. 

In September 1977, the veteran underwent a physical 
examination for the purpose of determining his qualification 
for retention in the reserves.  The service examiner noted 
that the veteran's lower extremities and spine were abnormal, 
and diagnosed "lumbar strain/strain without disc features, 
chronic minimal finding at present with tenderness percussion 
L5."  Based on this examination, the service examiner opined 
that the veteran was "not qualified . . . to perform all 
duties . . . ."

The veteran's claims file also contains a December 1977 
report from the Department of Navy's Central Physical 
Evaluation Board with a diagnosis of chronic lower back pain.  
The Physical Evaluation Board further found that said 
diagnosis resulted in a "finding of unfit."  The Physical 
Evaluation Board's report also reflects that the veteran's 
"disability was aggravated while he was entitled to receive 
basic pay," and also indicates that his "disability is the 
proximate result of active duty or inactive duty training."  
A February 1978 letter from the Physical Evaluation Board 
informed the veteran that he was found to be "physically 
unfit to perform the duties of his . . . grade," and 
notified him that "a percentage of disability is assigned in 
accordance with the Veterans Administration Schedule for 
Rating Disabilities . . . ."  The veteran was informed that 
he was assigned a disability rating of 10 percent under then 
current 38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran filed an application for compensation in June 
1979, claiming entitlement to service connection for an 
injury to his lower back "muscles."  The veteran was 
afforded a VA medical examination for disability evaluation 
in March 1980.  The VA physician found a normal range of 
motion in the veteran's lumbosacral spine with discomfort on 
extension primarily, and to a lesser degree on flexion and 
lateral motions.  The examiner noted mild diffuse tenderness 
over the lumbosacral area, but muscle spasm was not noted.  
The examiner diagnosed chronic lumbosacral strain.  X-rays 
showed moderate straightening of the lumbar curvature, but no 
significant abnormalities otherwise.  The examiner did not 
provide specific findings as to the etiology of the veteran's 
back injury, but did note that the veteran reported that he 
had injured his lower back while lifting a "heavy object" 
in 1976, and since that time had had chronic lower back pain.

The RO's August 1980 rating decision denied the veteran's 
claim, finding that there was no medical evidence of a 
superimposed injury on the veteran's "preexisting 
condition."  The veteran did not appeal the August 1980 
decision, but in August 1995 he filed an application to 
reopen his claim.  The RO found that no new and material been 
submitted in support of the veteran's claim, and denied 
reopening his case in October 1995.  

The veteran filed his notice of disagreement to the RO's 
October 1995 decision, and therewith submitted evidence of 
the medical treatment he was receiving at that time for his 
lower back disorder.  An October 1995 letter from his 
chiropractor shows a diagnosis of chronic longstanding 
lumbosacral and sacroiliac biomechanical improprieties with 
paravertebral myositis, disc degeneration, and neurospinal 
compression syndrome.

The RO considered the additional evidence from the veteran's 
chiropractor, and in January 1996 found that, as no new and 
material evidence for the purpose of reopening the veteran's 
claim had been submitted, a continued denial was warranted.  

Thereafter, the veteran submitted a May 1996 statement from 
Dr. Hopwood reflecting that the veteran recently underwent a 
computed tomography (CT) scan of his lumbar spine.  The 
physician stated that the CT scan clearly showed chronic 
diffuse bulges of multiple discs.  The physician also noted 
some evidence of chronicity, as evidenced by his chronic, 
mild hypertrophic facet changes.  The physician opined that 
the veteran's history was consistent with his then current 
lower back disorder dating back to the injury he incurred in 
service.  He concluded by opining that "this is a 
continuing, on-going problem directly related to those 
injuries and that he has continued to have problems directly 
related to his original injury years ago."

In September 1996, the RO requested that a VA compensation 
examination be conducted, and asked that the attending VA 
examiner thoroughly review the claim file prior to the 
examination.  The RO also requested the examiner to provide a 
complete opinion and rationale as to whether the veteran's 
preexisting lower back injury was aggravated by his November 
1976 injury.  Also requested were medical findings as to any 
functional limitation due to pain.

The veteran reported for VA examination in October 1996, and 
the VA physician had the veteran's claims file and service 
medical records for review.  On examination the physician 
found "questionable spinal curvature to the left while 
standing, but no deviation of the spinous processes is 
present in the Adams position."  No muscular spasm was 
noted, but tenderness on the left at the lumbosacral junction 
was found.  Forward flexion was 60 degrees, at which point 
the veteran complained of lower back pain on the left side.  
Lateral flexion to the right and to the left was 30 degrees.  
Final diagnosis was chronic muscular ligamentous lower back 
strain, and degenerative lumbar disk disease.  The VA 
physician concluded the examination by reporting that it was 
impossible, based on the information available, to determine 
exactly what the veteran's preexisting back condition was, or 
whether that condition was significantly aggravated by the 
November 1976 injury.  The examiner further opined that it 
was equally impossible to determine whether the veteran's 
lower back condition was related to the November 1976 
incident.

In May 1998, the RO requested that the veteran be scheduled 
for both neurological and orthopedic examinations, and asked 
that the attending VA examiners study the veteran's entire 
record prior to the examination.  The RO requested a complete 
work-up, and asked that the VA examiners render an opinion, 
with findings and rationale, as to whether it was more or 
less likely than not that the veteran's lower back condition 
was chronically exacerbated by his active duty for training, 
and to what extent. 

Pursuant to the RO's request, the veteran was afforded a VA 
cervical, thoracic, and lumbar examination for compensation 
purposes in June 1998.  The VA physician had the veteran's 
claims file for review, and the veteran recounted the history 
of his lower back disorder.  The examiner found neither 
tenderness to palpation about the lower back or hip girdle 
regions right or left, nor any muscle spasm.  Straight leg 
raising was negative bilaterally.  Active measured range of 
motion testing of the thoracolumbar spine indicated the 
following:  flexion at 45 degrees, extension at 20 degrees; 
side bending to the right at 25 degrees, side bending the 
left at 20 degrees; all with slight complaining of pain in 
the lower back at the terminal degrees of motion.  Final 
diagnosis based on radiology was degenerative joint and 
degenerative disk disease of the lumbar spine.  The physician 
concluded the examination by opining that the veteran's lower 
back condition "was not chronically exacerbated by his 
active duty for training to any degree whatsoever."  The VA 
physician further noted that the veteran's history showed 
heavy lifting, and that the veteran was a weight lifter.

The veteran also underwent VA neurological examination for 
compensation purposes in June 1998.  The veteran reported 
that his back pain had been continuous
since November 1976, and that some pain had spread into the 
lateral portion of his left thigh.  The veteran stated that 
the pain was made worse by standing for 4-6 hours.  He 
informed the physician about the chiropractic manipulations 
he underwent, as well  the epidural steroid injections he 
received at the VA Medical Center, neither of which, the 
veteran stated, provided lasting benefit.  The veteran also 
stated that he was experiencing some intermittent tingling in 
the first three toes of both feet during the last several 
years, and has had some discomfort due to tightness radiating 
laterally down his left leg to his toes.  He also reported 
that his sleep was interrupted by the lower back pain.

The examiner conducting the 1998 neurology examination found 
that the veteran rose and walked promptly, and got on and off 
the examining table without obvious discomfort.  He noted 
that the veteran had some problem walking on his heels but 
that was attributed to local discomfort.  The neurologist 
found that while seated, the veteran could straight leg raise 
the right leg to 90 degrees.  He could straight leg raise the 
left leg to about 80 degrees, but with some tightness in the 
lower back produced.  Some tenderness in the left sacroiliac 
was noted.  Tenderness was also found over L5-S1 
distribution, but no spasm was encountered.  The examiner 
found no solid neurological findings, but a decreased 
sensation over the left sampling of the L5 muscles was noted.  
The VA examiner stated that the CT scan done fairly recently 
did not reveal any surgical pathology that would account for 
the veteran's pain.  The VA neurologist concluded the 
examination by reporting an inability to render an opinion 
regarding the extent of worsening after the veteran's "1976 
event."

In an October 1998 supplemental statement of the case, the RO 
reviewed all the evidence of record, including the 1996 and 
1998 VA compensation examination reports; the statements and 
diagnoses of the private physicians; and further statements 
of the veteran and his representative.  The RO's decided that 
the evidence showed that the veteran's lower back strain 
existed prior to service, and as there was no objective 
evidence of a worsening of the pre-existing condition as a 
result of his military service, the RO held that a grant of 
service connection by aggravation was not warranted.


Legal Criteria and Analysis.  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim to VA has 
the burden of providing evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The United States Court of Appeals for 
Veterans Claims (Court) defines a well-grounded claim as one 
that is plausible; a claim that is meritorious on its own or 
a claim capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted on active 
military service or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in line of duty.  38 U.S.C.A. § 101(24).

Generally, service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a).  The Court has held that 
intermittent or temporary flare-ups of a preexisting injury 
or disease during service will not be considered to be an 
increase in severity during service.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Rather, the underlying 
condition must have worsened.  Id.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during active service.  38 C.F.R. § 3.306(b) (1998).  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
Id.  The determination whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for a lower back disorder 
is plausible, and therefore well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The record includes documentation that the 
veteran incurred a lower back injury during inactive duty 
training; physicians have diagnosed his lower back disorder; 
and there is competent evidence relating said diagnoses to 
the veteran's in-service injury.  Thus, the veteran has 
submitted a claim that is not "inherently implausible."  
See Murphy, 1 Vet. App. at 81.

The facts of the instant case establish that the veteran 
suffered an industrial injury to his lower back on or around 
June 21, 1976.  Therefore, the veteran had a "preexisting 
injury" when he began his period of inactive duty training 
in October 1976.  The facts also establish that he suffered 
another lower back injury while on inactive duty training in 
November 1976.  

The medical evidence of record shows that the November 1976 
injury aggravated the veteran's preexisting injury which was 
incurred in June 1976.  Said aggravation is established by 
the competent and probative medical documents of the service 
physicians who found that the veteran's November 1976 lower 
back injury was an injury serious enough to preclude his 
retention in the military.

There is no evidence of record suggesting that the veteran's 
November 1976 injury was a natural progression of the disease 
so as to preclude a finding of service connection.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Without such a 
finding, aggravation of the veteran's preexisting injury may 
be presumed.  As noted above, clear and unmistakable evidence 
is needed to rebut the presumption of aggravation of a 
preexisting injury, and the Board finds that no such clear 
and unmistakable evidence is of record in this case.  See 
38 C.F.R. § 3.306(b).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

It is noted that the VA physician conducting the 1998 spinal 
examination opined that the veteran's lower back condition 
was not chronically exacerbated to any degree by his active 
duty for training.  Also noted is the VA neurologist's 
inability in 1998 to render an opinion as to the extent the 
veteran's lower back condition had worsened since the "1976 
event."  The Board also recognizes that the VA neurologist 
found no surgical pathology that would account for the 
veteran's pain.  The Board finds, however, that as valid and 
competent as the VA examiners' findings and opinions are, 
they do not provide the evidentiary "weight" necessary to 
establish a preponderance of evidence against the veteran's 
claim.  There is clearly evidence of record, produced by 
other service physicians and private doctors, that is 
competent and probative as to the etiology and extent of the 
veteran's lower back injury.  The Board finds it especially 
significant that the Department of the Navy's Physical 
Evaluation Board decided, after performing their own 
examinations, that the veteran's November 1976 injury was an 
aggravation of a preexisting injury; and further, that the 
veteran's November 1976 injury increased the severity of his 
lower back disorder to such a degree that he was deemed unfit 
for service.  The service department physicians who evaluated 
the veteran shortly after the in-service back injury 
concluded that the in-service back injury permanently 
aggravated the pre-service back condition.  In the Board's 
opinion, the determination of the physicians who evaluated 
the veteran in 1976 and 1977 is of greater probative value as 
to whether or not the November 1976 injury resulted in 
worsening of the veteran's underlying back pathology than an 
opinion regarding this matter offer by a physician more than 
20 years later.

The Board also finds that evidence of intercurrent causation 
does not outweigh the evidence favorable to his claim.  38 
C.F.R. § 3.303(b) provides that, when a chronic disease is 
shown in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  However, the veteran's service medical records, 
private medical records, and his lay statements in support of 
his claim have consistently related his lower back disorder 
to the injury he incurred in service. 

In sum, the evidence establishes that the veteran's current 
lower back disorder cannot be reasonably dissociated from the 
lower back injury identified during his active military 
service.  Therefore, the Board concludes that the evidence is 
in favor of the veteran's claim for service connection for a 
lower back disability.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.306.


ORDER

Service connection for a lower back disorder is granted.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

